DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, 18, and 20 all recite “a portion of the values of the state variables” which renders the scope of these claims indefinite. It is not clear if these are distinct portions from each other, or, like in claim 4, if it is possibly the same portion that is run through two different computational methods to achieve a unique output. The term “state variables” is abstract, or at least broad, and is certainly not a physical structure, therefore the metes and bounds of “portion” is unclear as is the relative metes and bounds within the claims as if these are distinct portions, the same portions, or, in the case of claims 18 and 20, the same portions already cited in the independent claim. Further amendments or arguments are required for clarification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea. In the streamlined analysis, Step 2A Prong 1 is a "yes" as the claims are directed toward an abstract idea of a mental process that is simply performed on a generic computer though the claims do not even recite what structure these methods or engines/interfaces act on (see MPEP 2106 and 2106.04(a)(2)(C)). Examiner would note that upon reading the specification, there is much more in the description of the invention as to the processing, but these limitations or structures are NOT in the claims therefore the claims are rejected under 35 USC 101). 
This judicial exception is not integrated into a practical application. Under the Step 2A Prong Two analysis, Examiner finds the claims to be merely including instructions to implement an abstract idea on a computer and/or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.04(d)). Examiner finds no actual application of the data gathered and output. This analysis is also conducted in parallel with Step 2B (see below). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In Step 2B, and conjunctively under Step 2A Prong Two, Courts have elucidated examples of practical applicability and/or significantly more (see MPEP 2106.05(A)). Examiner does not find anything more in the claims to give the claims 
As noted, claims 11-13 are not rejected under 35 USC 101 because they do provide significantly more to capture the inventive concept. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fielder US Patent 7,979,240 hereinafter referred to as Fielder.
	Regarding claims 1, 5, 17, and 19, Fielder discloses a system (see Figure 1) comprising, a reception interface (31, 33) that receives sensor data, which includes values of the state variables, of an artificial lift system (ESP system (11)) disposed at least in part in a well (Column 5, lines 16-20 and 28-46), an analysis engine (37) that outputs state variables based at least in part on the sensor data (Column 5, line 47 to Column 6, line 14), and a transmitter interface (43) that transmits information to a surface controller (41) coupled to the system (Column 6, lines 15-46). 
	Regarding claim 6, this claim is very broadly worded therefore the interpretation is broad. The aforementioned set of state variables ((i)-(x) as cited above) do not have to all be considered part of the set, therefore, inherently, the analysis engine will output value outside of the set of state variables.
	Regarding claim 14, Fielder disclose wherein the artificial lift system comprises an ESP (11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fielder as applied to claims 1, 17, and 19 above, and further in view of Cullick et al US Patent Application Publication 2007/0179768 hereinafter referred to as Cullick.
Regarding claims 2-4, 11-13, 18, and 20, Fielder discloses the invention of the independent claims as well as modeling and monitoring system but fails to teach the claimed limitations. Cullick teaches a modeling and monitoring system (100, 112, 114, 116) for oilfield operations including and analysis engine (2) [0016] that comprises white box (physical simulators (26)) components including physical models [0023] and black box (proxy simulators (24)) [0027-0031] components such as machine learning or artificial neural network [0030]. Cullick further teaches that this combination is advantageous in order to have more accurate information and make better informed decisions during operations [0002, 0036]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the monitoring system of Fielder with the monitoring system of Cullick in order to achieve the advantage of having more accurate information and making better informed decisions during operations. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fielder as applied to claim 1 above, and further in view of Hershey et al US Patent Application Publication 2017/0286572 hereinafter referred to as Hershey.
	Regarding claims 7 and 10, Fielder further discloses storing the data along with historical data to be relied upon (Column 5, lines 24-27 via the data logging functionality) but fails to teach utilizing a digital twin to store this data and to be later used in the analysis. Hershey teaches the use of a digital twin in monitoring systems in order to “facilitate assessments and/or 
	Regarding claim 8, Hershey further teaches basing the digital twin on at least some measured sensor data [0036, 0038]. 
	Regarding claim 9, Hershey further teaches a computerized avatar of the system [0050]. 



Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fielder as applied to claim 1 above, and further in view of Rasheed et al US Patent Application Publication 2017/0351959 hereinafter referred to as Rasheed.
	In the interest of compact prosecution, the examiner notes that Rasheed supports this limitation in their non-provisional application filed June 2, 2017. The instant case has support for the claimed limitations in the PCT application filed March 8, 2018 therefore Rasheed is valid prior art. 
Regarding claims 15 and 16, Fielder discloses an electric submersible pump, but fails to teach that alternative artificial lift systems. Rasheed teaches that artificial lift systems that are analogous structures are ESPs, rod pumps, progressive cavity pumps, and gas lift vales [0034 and Table 1]. Rasheed further teaches that monitoring systems can be altered or customized per the system in use [0034]. It would have been obvious to one having ordinary skill in the art to use the monitoring structures of Fielder with known analogous artificial lift systems and calibrate the monitoring system accordingly as taught by Rasheed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xue et al US Patent Application Publication 2018/0347298 teaches monitoring with a gray box system, and, while not available as prior at, Munda et al US Patent Application Publication 2018/0340411 teaches modeling with a digital twin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/            Primary Examiner, Art Unit 3672